Citation Nr: 1225400	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus with hypercholesterolemia. 

2.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus with hypercholesterolemia.

3.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to September 1968.  He served in the Republic of Vietnam (RVN) from October 20, 1967 to September 27, 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. By that rating action, the RO reopened a previously denied claim for service connection for hypertension, to include as secondary to the service-connected diabetes mellitus.  The RO also continued a 20 percent disability rating assigned to the service-connected diabetes mellitus, type 2.  

This appeal also stems from a May 2009 rating action issued by the above RO.  By that rating action, the RO denied service connection for PTSD.  The Veteran appealed both of the above-cited rating actions to the Board.  

In April 2010, the Veteran failed to appear for a video conference hearing before a Veterans Law Judge conducted via the North Little Rock RO.  As the Veteran has not provided good cause for his failure to appear for his hearing, nor has he requested that it be rescheduled, his request is deemed withdrawn.  38 C.F.R. § 20.702 (c) (2011).  

The issue of entitlement to a cardiovascular disorder (other than hypertension), claimed as secondary to Agent Orange exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that it must remand the claims to the RO for appropriate substantive and procedural development.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described in the directives outlined in the indented paragraphs below. 

(i) New and Material Evidence Claim-Secondary Service Connection Claim for Hypertension

The Veteran seeks to reopen a previously denied claim for service connection for hypertension, to include as secondary to his service-connected diabetes mellitus.

The Veteran initially filed a claim for service connection for hypertension on a secondary basis in April 2005.  See VA Form 119, Report of Contact, dated in April 2005.  At that time, the Veteran reported that he had sought treatment for his hypertension from the Fort Smith, Arkansas VA Community Based Outpatient Clinic (CBOC).  While treatment records from this VA CBOC, dated from August 2006 to June 2008 are of record, records prior to August 2006 are absent.  

VA's obligation to obtain relevant governmental records in the context of an application to reopen a previously denied claim is not contingent upon the veteran first showing that new and material evidence has been submitted.  Although under 38 U.S.C.A § 5103(f) (West 2002 & Supp. 2011) provides that with regard to previously disallowed claims that "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured," the use of the term "section" refers not to the enactment of the entirety of the VCAA, but instead to the plain meaning of the term "section" such as in 38 U.S.C.A § 5103(f).  Stated alternatively, the provisions of 38 U.S.C.A § 5103A(c)(3), which mandate that VA obtain relevant government records are in a different section of the VCAA.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  See 38 C.F.R. § 3159(c)(1)(2011); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  As VA CBOC records, dated prior to August 2006, might contain evidence showing that the Veteran's hypertension is etiologically related to or has been aggravated by his service-connected diabetes mellitus, they are potentially relevant to his new and material claim, and they should be retrieved on remand.  

(ii) Increased Evaluation Claim-Diabetes Mellitus

The Veteran has argued that symptoms associated with his diabetes mellitus have increased in severity since VA last examined him in April 2008.  See the Veteran's representative's May 2012 written argument to VA, page 2.  The April 2008 VA diabetes mellitus examination report reflects that the Veteran's diabetes mellitus has been regulated with insulin, oral hypoglycemic agents and a restricted diet.  At the examination, the Veteran denied having any episodes of hypoglycemic reactions or ketoacidosis, or hospitalization or surgery for his diabetes mellitus.  He denied being restricted in his ability to perform strenuous activities due to his diabetes mellitus.  The VA physician's assistant (PA) noted that the Veteran's diabetes mellitus did not have any significant effects on his part-time employment as a "cat transport," a job that he had held for the previous five 5 to 10 years.  The VA PA also concluded that the Veteran's diabetes mellitus did not have any effect on his activities of daily living (e.g., grooming and bathing), but that it had a moderate effect on his ability to perform chores and shopping and travel and a severe effect on his ability to participate in sports and recreation.  See April 2008 VA diabetes mellitus examination report. 

Since the April 2008 VA examination, the Veteran has maintained that his diabetes mellitus has increased in severity.  Specifically, he reported that because of an increased in severity of his diabetes mellitus, he cannot perform many daily activities (e.g., can only walk 1/8 of a mile and unable to shop due to shortness of breath) or participate in leisure and recreational pursuits (e.g., cannot function with his grandchildren on a daily basis).  See VA Form 9, received by VA in April 2009.  The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

Because the Veteran is competent to report a worsening in the severity of his symptoms associated with his service-connected diabetes mellitus, a new examination is in order in accordance with the United States Court of Appeals for Veterans Claim's holding in Proscelle.  Thus, the Board finds that a VA examination that addresses the extent of severity of the Veteran's diabetes mellitus is warranted.

(iii) Service Connection-Acquired Psychiatric Disorder, to include PTSD

The Veteran seeks service connection for PTSD.  The Board notes, however, that the evidence of record also reflects that the Veteran has been diagnosed with a depressive disorder and anxiety, in addition to PTSD.  Thus, the Board finds that the claim should accordingly be expanded to include other psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 29,843 -52 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  The Veteran will need to be notified of these new provisions on remand. 

Throughout the record, the Veteran reported experiencing several stressors during his service in the RVN that resulted in flashbacks and nightmares.  He reported that while serving at Vhin Long Air Field, RVN, in January 1968 during the Tet Offensive, as well as when he was assigned to the 221st Aviation Company, he saw dead and injured bodies of deceased Viet Cong and American soldiers, and that his unit was subject to mortar attacks.  The Veteran maintained that he was scared and feared for his life during his entire period of service in the RVN.  The Veteran also reported that Platoon Sergeant "Kirkland" was wounded in the buttocks and that another "young black man" also lost his life.  See Veteran's handwritten letter to VA and VA Form 21-4138, Statement in Support of Claim, received by VA in August and October 2008, respectively.  The Veteran's service personnel records confirm his RVN service, as well as his assignment to the 221st Aviation Company from August 1968 to late September 1968.  As such, the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service in the RVN.  Thus, the Board finds that there have been stressors concerning "fear of hostile military or terrorist activity."

Given Clemons and the new PTSD regulations, the Board finds that a VA examination is "necessary" under 38 C.F.R. § 3.159(c)(4) (2011) in this case and that such examination must address all currently diagnosed psychiatric disorders.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims files copies of all records of treatment of the Veteran for his hypertension from the VA CBOC in Fort Smith, Arkansas for the period prior to August 2006.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folders.  The Veteran must also be provided with an opportunity to submit such reports. 

2.  If and only if new and material evidence is received to reopen the previously denied claim for service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, should the RO/AMC schedule the Veteran for a VA examination by an appropriate specialist to determine the etiology of the Veteran's hypertension. If any examination is conducted, the VA examiner must provide an opinion as to whether the Veteran's hypertension is the result of, or had its onset during, the Veteran's period of active military service or within the initial post-service year.  

The examiner must also provide an opinion as to whether the Veteran's hypertension was caused by or was permanently aggravated by the service-connected diabetes mellitus.  If it is determined that the Veteran's hypertension was aggravated (i.e., permanently worsened) by the service-connected diabetes mellitus, the examiner should identify the percentage of disability which is attributable to the aggravation, if possible. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A clear rationale for all opinions is required.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The RO/AMC must schedule the Veteran for an examination for a VA examination by an appropriate specialist to evaluate the current severity of his service-connected diabetes mellitus.  The following considerations will govern the examination: 

a. The claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folders was made. 

b. In conjunction with the examination, the examiner must discuss all findings in terms of Diagnostic Code 7913.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided. 

4.  The Veteran should be sent a 38 C.F.R. § 3.159(b) letter addressing the claim for service connection for PTSD, which has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This letter must also address the revised provisions of 38 C.F.R. § 3.304(f)(3).

5.  Schedule the Veteran for a VA psychiatric examination, with an appropriate specialist to determine the etiology of any acquired psychiatric disorder(s), to include PTSD.  The following considerations will govern the examination: 

a. The claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folders was made. 

b.  As to any currently diagnosed PTSD found on examination, the examiner must provide an opinion as  to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that it is causally related to a claimed stressor involving fear of hostile military or terrorist activity.  

c.  As to all other diagnosed psychiatric disorders (e.g., anxiety and depressive disorder), the examiner should address whether it is at least as likely as not that each disorder is etiologically related to the Veteran's period of active military service.  

A complete rationale must be provided for all opinions in a typewritten report.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case. Id.

6.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims files a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

7.  After the above has been completed, the AMC/RO should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any examination report does not include adequate responses to the specific opinion requested, it must be returned to the examiner for corrective action. 
   
8.  After taking any other development found to be necessary, the RO/AMC should readjudicate the claims.  If a benefit is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



